NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RUBEN HERRERA,                                  No.    19-15682

                Plaintiff-Appellant,            D.C. No. 1:14-cv-00164-LJO-BAM

 v.
                                                MEMORANDUM*
JACOB REDDING, Department of Police
Service,

            Defendant - Appellee

PAM AHLIN; et al.,

                Defendants.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                              Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Civil detainee Ruben Herrera appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging excessive force. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

ruling on cross-motions for summary judgment. Hamby v. Hammond, 821 F.3d
1085, 1090 (9th Cir. 2016). We affirm.

      The district court properly granted summary judgment for defendants on

Herrera’s excessive force claim because Herrera failed to raise a genuine dispute of

material fact as to whether defendants were objectively unreasonable in using force

against him during an incident where Herrera refused for hours to come down from

a basketball pole. See Youngberg v. Romeo, 457 U.S. 307, 320-22 (1982)

(concluding that, similar to pretrial detainees, an involuntarily committed patient is

entitled to substantive due process protections under the Fourteenth Amendment);

Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015) (to show excessive force

under the Fourteenth Amendment, a pretrial detainee must show that the “force

purposely or knowingly used against him was objectively unreasonable”).

      Herrera’s motion requesting that additional evidence be released in support

of his appeal (Docket Entry No. 14) is denied.

      AFFIRMED.




                                          2                                    19-15682